Case 0:20-cv-60885-RKA Document 58 Entered on FLSD Docket 12/23/2020 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

   BRANDON THOMPSON                                  )
                                                     )
                   Plaintiff,                        )
                                                     )
   v.                                                )
                                                     )    Case No. 0:20-cv-60885
   FORT LAUDERDALE LAW GROUP                         )
   SOUTH, PLLC,                                      )
                                                     )
                   Defendant.                        )
                                                     )


                                JOINT NOTICE OF SETTLEMENT
                 Plaintiff, BRANDON THOMPSON, and Defendant FORT LAUDERDALE LAW

  GROUP SOUTH, PLLC, hereby give notice that the Parties have reached an amicable solution

  with respect to all claims that the Plaintiff asserted against Defendant in this action. The Parties

  respectfully request that the Court: (1) provide the Parties with sixty (60) days to file an appropriate

  motion with the Court and (2) retain jurisdiction over this action and the settlement thereof.

                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                     1
Case 0:20-cv-60885-RKA Document 58 Entered on FLSD Docket 12/23/2020 Page 2 of 3




  DATED this 23rd day of December, 2020
  Respectfully Submitted,

  By: /s/ Jesse I. Unruh, Esq.                By: /s/ Noah E. Storch
  Jesse I. Unruh, Esq.                        Noah E. Storch, Esq.
  Florida Bar No. 91121                       Florida Bar No. 85476
  Spire Law, LLC                              Alexander T. Harne, Esq.
  2572 W State Rd 426                         Florida Bar No. 126932
  Suite 2088                                  RICHARD CELLER LEGAL, P.A.
  Oviedo, FL 32765                            10368 W. State Road 84, Suite 103
  (407) 494-0135                              Davie, Florida 33324
  Attorney for Defendant | FORT               Telephone: (866) 344-9243
  LAUDERDALE LAW GROUP SOUTH,                 Facsimile: (954) 337-2771
  PLLC                                        Counsel for Plaintiff




                                          2
Case 0:20-cv-60885-RKA Document 58 Entered on FLSD Docket 12/23/2020 Page 3 of 3




                                   CERTIFICATE OF SERVICE

         I hereby Certify that on this 23rd day of December, 2020, the foregoing was electronically

  filed with the Court using the Southern District of Florida’s CM/ECF portal which will send a

  notice of electronic filing to Noah E. Storch, Esquire and Alexander T. Harne, Esq. at

  noah@floridaovertimelawyer.com and aharne@floridaovertimelawyer.com at 10368 West State

  Road 84, Suite 103, Davie, FL 33324.

                                               /s/ Jesse Unruh, Esq.
                                               Jesse Unruh, Esq.




                                                  3
